 HERTZ RENT-A-CAR363The Hertz Corporation d/b/a Hertz Rent-A-Car andCalifornia Teamsters Public, Professional andMedical Employees Union, Local 911. Case 20-CA-22259November 21, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn July 26, 1989, Administrative Law Judge Mi-chael D Stevenson issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderIn so doing, we note that the Board has longrecognized that Section 7 of the Act entitles em-ployees to identify themselves as union stewards'and that the pins at issue in this case are acceptableunder our established standards They are unobtru-sive and convey no message beyond the mere Wen;tification of the wearers as representatives of theUnion 2 Further, as the judge found, and we agree,the Respondent did not demonstrate adequate "spe-cial circumstances" We therefore find it unneces-sary to reach the issue of whether the Respondentallowed employees to wear noncompany pins otherthan the pins at issue here 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The HertzCorporation d/b/a Hertz Rent-A-Car, Sacramento,'Armour & Co, 8 NLRB 1100, 1112 (1938) See also Republic AviationCorp v NLRB, 324 U S 793 (1945)2 Nordstrom Inc , 264 NLRB 698, 701 (1982) We find United ParcelService, 195 NLRB 441 (1972), cited by the Respondent, not to the con-trary In that case the Board found no violation of the Act in a rule for-bidding uniformed drivers from wearing large union election candidatebuttons when on the road in contact with customers The Board speciallynoted, however, that drivers were free to engage in Intraumon' cam-paign activities at all other times and places and were permitted, evenwhen delivering and having customer contact, to wear small currentunion dues buttons'We note that eyed without reliance on disparate enforcement thefinding of a violation here is consistent with the decisions of the circuit inwhich this case arises, because the steward pins relate directly to collec-tive bargaining and the mere identification of an employee as a unionsteward can hardly be regarded as a "blatant," "offensive' message SeeNLRB v Rooney's at the Mart, 677 F 2d 44, 47' (9th Cir 1982), PayWSave Corp v NLRB, 641 F 2d 697, 701 (9th Or 1981)California, its officers, agents, successors, and as-signs, shall take the action set forth in the OrderPaula R Katz, Esg , for the General CounselRobert A Dohnko, Esg , of San Francisco, California, forthe RespondentJoseph R Ovalle, Business Representative, of Sacramento,California, for the Charging PartyDECISIONSTATEMENT OF THE CASEMICHAEL D STEVENSON, Administrative Law JudgeThis case was tried before me at Sacramento, California,on April 18, 1989,1 pursuant to a complaint issued by theRegional Director for the National Labor RelationsBoard for Region 20 on November 23, and which isbased on a charge filed by California Teamsters Public,Professional and Medical Employees Union, Local 911(the Union) on October 13 The complaint alleges thatThe Hertz Corporation d/b/a Hertz Rent-A-Car (theRespondent) has engaged in certain violations of Section8(a)(1) of the National Labor Relations Act (the Act)IssueWhether Respondent interfered with, restrained, andcoerced employees in the exercise of their rights guaran-teed by Section 7 of the Act by ordering employees toremove union pins on the grounds that the pins violatedRespondent's dress codeAll parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs Briefs,which have been carefully considered, were filed onbehalf of General Counsel and RespondentOn the entire record of the case, and from my obser-vation- of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI RESPONDENT'S BUSINESSRespondent admits that it is a Delaware corporationwhich operates an office and rental car facility located inSacramento, California It further admits that during thecalendar year ending December 31, 1987, in the courseand conduct of its business operations described above,that its gross revenues exceeded $500,000 and that forthe period of time described above, it purchased and re-ceived products, goods, and materials valued in excess of$5000 from points outside the State of California Ac-cordingly, it admits, and I find, that it is an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct1 All dates refer to 1988 unless otherwise indicated297 NLRB No 54 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIi THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that California Team-sters Public, Professional & Medical Employees Union,Local 911 is a labor organization within the meaning ofSection 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The Facts1 BackgroundIn March 1982, Susan Adams Davis (now Butler)began working for Respondent as a courtesy busdnverHer job is to drive Respondent's customers from the air-line terminal to the Hertz facility, less than a mile awayThere, customers check in and receive their rental carsCustomers who have completed their business, also turnin their vehicles at the facility and are driven back to theairportThe Union represents two separate bargaining units ofRespondent's employees at the Sacramento airport Onebargaining unit is comprised of rental representatives,courtesy busdnvers, and clericals, and the applicable bar-gaining agreement is effective between April 1 andMarch 31, 1991 (G C Exh 2) Butler participated in thenegotiations for this agreement and for the prior agree-ment as well Among other provisions, the bargainingagreement contains article XVIII (sec 1) at page 15"Uniforms," which requires Respondent to furnish at itsexpense, employee uniforms descnbed below, and (sec2) which requires "All employees to wear said uni-foi ms while on duty, and present a neat appearance at alltimes" The second bargaining unit is comprised of Re-spondent's garage attendants and mechanics and the ap-plicable bargaining agreement is effective 'between Octo-ber 1, 1988, and October 1, 1991 (R Exh 4) (Tr 113)In June, Butler was appointed a shop steward byJoseph Ovalle, union business representative As shopsteward, Butler policies the collective-bargaining agree-ment and, where disagreement exist between manage-ment and the Union which cannot be resolved informal-ly, Butler files grievances on behalf of herself or otheremployeesTo identify herself to employees as a union steward,Butler began in June to wear an identifying pin on heruniform at work Worn just above her nametag, the pinhas a gold trim and lettering on a blue background Themiddle circle is a white background connected to thegold inner circle with gold spikes The original pin wasreceived into evidence and is reproduced as follows[G C Exh 4]Two other employees, Doug Harmon, lead dispatcher,and Betty Cole were also shop stewards and also worethe steward button described above Neither of thesepersons testifiedBetween June and October, Butler wore the stewardpin every day that she worked From time to time, sheencountered various supervisors such as City ManagerPhilip Kennewell, Station Manager Joan Jeffries, SeniorStation Manager Jan Grey, Senior Station Manager KenReed, and Station Manager Will Higden Of this group,only Kennewell testified2 Respondent's dress codeOn January 21, 1986, the Respondent issued the fol-lowing document which reads as followsTo City ManagersFrom FS C R Koch Address 660-12th FloorSubject Uniform Policy EnforcementDate January 21, 1986As you are aware, the physical appearance of ourpersonnel makes a substantial and lasting impressionon our customers The way our Rental Representa-tives look becomes the image of the Hertz Corpora-tion of the individual renter A large part of thatlook is the Hertz uniform and how it is worn Our HERTZ RENT-A-CAR365uniforms are currently some of the best in theTravel Industry The new uniform program whichwill be introduced in 1986 will surpass all othersBut only half of the program is the actual uniformThe other and crucial half is how it is wornPolicies to govern the wearing of the uniformhave been in place for sometime, but unfortunatelyhave not been enforced to the proper degree Inmany locations on any given day you can see anumber of infractions in dress code As a result, ourpublic contact personnel do not present a consistent,neat and professional image to our customersIt is essential to the success of our uniform pro-gram that our policies be fully enforced Attached isa copy of our uniform policy statement Please readit now and develop a plan for ensuring that yourcity conforms to the letter•even to include sendinghome people who report to work not in proper uni-form†The provision of uniforms to employees is an im-portant benefit to them In return our employeesmust wear and accessorize the uniform correctlyPlease see that this happens/s/ C R KochAttachmentcc C ClelandJ MountR MetzgerJ RiceD SteeleRVP'sZone Managers,Area Managers[R Exh 15]On or about June 10, 1986, Respondent issued its"Uniform Program and Dress Code Policies" (R Exh3), and Butler acknowledged receipt of the document onthe same date (R Exh 2) This dress code contains pho-tographs and descriptions of the correct uniform forsome of Respondent's employees, including courtesy bus-drivers (R Exh 3, p 13) In her testimony, Butler gaveadditional details regarding her required uniform blackslacks or skirt, gray and white pin-striped shirt with longor short sleeves, and a light or dark grey sweater or vestAll employees are also expected to wear a black nametagpinned to their left chest area (G C Exh 5) The name-tag is approximately 2-5/8-inches long and 1 inch highOn February 28, Grey reissued excerpts from Re-spondent's Uniform Program and Dress Code Policies(R Exh 3) These excerpts are taken from page 16,"Dress Code Policies," and run through page 17 Primar-ily, they cover male and female "Accessories andGrooming Policies" (R Exh 5) The paragraph explain-ing which accessories women may wear reads as followsFemale Accessories and Grooming PoliciesAccessoriesGold or silver is the only acceptable jewelryEmployees may wear either gold or silver jewelry,but not both at the same time (with the exception ofan engagement/wedding ring in the differing metal)A maximum of three (3) modest rings may be wornGold or silver earrings may be hoop or buttonstyle, both maximum 1-inch diameter A single dia-mond, pearl, gold or silver stud earring may beworn No other style is acceptable No more thantwo (2) earrings per ear is acceptable A thin goldor silver chain or bangle bracelet is the only accept-able bracelet Any necklace must be worn inside thecollar, out of view Watches are gold tone or silvertone with black, gold tone or silver tone bandHertz award pins are worn on the left side of theoutermost garment above the namepin The Hertz#1 pin may be worn as a tie tack, on the collar oron the left side of the outermost garment, above thenamepin No jewelry other than listed above is ac-ceptableThe paragraph explaining which accessories men maywear reads as followsMale Accessories and Grooming PoliciesAccessoriesGold or silver jewelry is the only acceptable jew-elry Employees may wear either gold or silverjewelry, but not both at the same time (with the ex-ception of an engagement/wedding ring in the dif-fering metal) A maximum of three (3) modest ringsmay be worn A thin gold or silver chain or banglebracelet is the only acceptable bracelet Any neck-lace must be worn inside the collar out of viewWatches are gold tone or silver tone with a black,gold tone or silver tone band Hertz award pins areworn on the left side of the outermost garmentabove the namepin or on the lapel The Hertz #1pin may be worn as a tie tack, on the collar or onthe left side of the outermost garment, above thenamepin The only acceptable tie bar or tie tack(other than the Hertz #1 pin) is a conservatively-styled gold or silver bar (maximum 1/2" diameter)or disc (maximum 3/4" diameter) A gold or silvertone collar pin or collar bar is acceptable Earringsare not permitted No jewelry other than listedabove is acceptable[R Exh 5]On May 1, still another dress code memo was issuedIt reads as followsUNIFORM UPDATEMay 1, 1988The following is the official Hertz policy, alongwith the guide distributed to you in February, pageEl 10 Under NO CIRCUMSTANCES will thepolicy be violatedNAME PINAlways worn on the left side of the most outergarment 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDVEST always worn buttoned upBlouses and shirts buttoned to the very top buttonSkirt hem to mid-knee or slightly below kneeSummer items can only be worn between May 15-Sept 15HOSIERY neutral shades•suntan, beige, taupe,Black only with slacksHANDBAGS black leather or patentHAIR STYLES long hair kept away from faceOnly conservative-styled tortoise, gold, or silverbarrettes•NO BLACK BANDS or ribbonsJEWELRY gold or silver only•earrings may begold or silver loop (1 inch diameter only), a singlediamond or pearl No more than two earrings ineach ear NO BLACK BUTTON OR ANY TYPEOF BLACK EARRINGSGREY-BUTTONED SWEATER•must always bebuttonedSHOES ABSOLUTELY NO TENNIS SHOESOR REEBOKS(Per Jason Rice N Y) Only acceptable style areblack pumps (standard cone heel, wedge heel, orflat shoe with open toe or sling-back, or closed toeNO SANDAL-LOOKING SHOES, NO LACED-UP SHOES OF ANY TYPE NO SHOES THATLOOK LIKE TENNIS SHOES Boots with stand-ard heel may be worn with slacks (slacks on outsideof boot) and with Rental Rep skirt as long as top ofboot MEETS skirt hem THE ONLY EXCEP-TION OF SHOES WILL REQUIRE A DOC-TOR'S NOTICE FOR ORTHOPEDIC SHOESIf anyone is observed in violation of the Uniformpolicy, they will be required to clock out until theviolation is corrected This will also mean a tardywhile the employee if [sic] off the clock A writtenletter will also be given to that employeeHertz wants our employees to always be observedas professionals by our customers and those wework around Since Hertz provides most of our uni-forms, a professional image is not too much to ask[R Exh 6]Finally on October 7, Respondent issued its last rele-vant written policy It reads as followsTo All Employees•Address 1250From Joan Jeffries•Address 1250Subject DRESS CODE POLICY•Date 10-7-88Effective immediately, the only acceptable pinsto be worn on your outermost garment is yourname pin, any current promotional pins that theHertz Corporation provides and any Hertz awardpinsNo other pins other than the above is to be wornSincerely,/s/Joan JeffriesStation ManagerJJ/jjcc Phil Kennewell1250 Managers[GC Exh 3]3 Enforcement of dress codeNotw. ithstanding the October 7 memo recited above,Butler continued to wear her steward pin Then on Oc-tober 11, Butler clocked out for her lunchbreak, outsideof the dispatch office,2 when Kennewell approached herHe asked Butler if she had received Jeffnes' dress codememo and Butler said she had Kennewell then statedthat the steward pin was a violation of the dress codepolicy and he requested Butler to remove it Butler re-fused claiming that an NLRB ruling afforded her theright to wear the pin Kennewell insisted that sheremove the pin saying the "union doesn't advertise forHertz and Hertz isn't going to advertise for the union"Butler removed the pin and has not worn it since AsKennewell left, he promised to call the Union's businessrepresentative, Joe Ovalle, to request information on theNLRB ruling referred to by Butler Kennewell did callOvalle who assured Kennewell that such a Board rulingexisted Ovalle promised to send Kennewell a copy ofthe ruling but failed to do so About this same time,Kennewell also directed Harmon to remove his stewardpin and he compliedBoth Butler and coworker Melissa Humble, a witnessfor the General Counsel, described their experience withother types of pins and stickers Humble, a Respondentemployee since November 1981 and currently a customerservice representative, who waits on customers bothchecking cars out and in, wore a green shamrock sticker(3/8-inch tall and 1/4-inch wide) on her nametag onMarch 17, 1989 Butler wore an identical sticker on thesame day and, because she forgot to remove it, Butlerwore it on the following Monday as well Both employ-ees saw and talked to supervisors including Kennewelland Jeffries In fact, Humble had a 5-minute conversationwith Jeffries just before punching out on March 17 Nosupervisor asked either employee to remove the stickerOn March 17, of the prior year, Humble wore a largerSt Patrick pin, again without objection from any super-visor encountered dunng the day Between December 11and 24, Humble wore above her nametag, a pin, approxi-mately 1-inch high by 1-inch wide, with a red and whiteSanta Claus hat on top and a legend on the bottom read-ing, "I believe in Santa" on a green field According toHumble, on December 22 or 23, she went to Kennewell'soffice on a business matter and he commented that shehad a cute pin on To this, Humble allegedly responded,that it fit the occasionKennewell denied any such conversation I do not be-lieve Humble on this point Even though as a currentemployee of Respondent, Humble has enhanced credibil-ity,3 I find Kennewell more credible The basis for this2 A diagram of the Hertz facility at the Sacramento Airport (R Exh1) is reproduced at Appendix B to this decision3 Mawr (U S A) Inc, 281 NLRB 327, 331 (1986) HERTZ RENT-A-CAR367finding is as follows I count five exhibits in the recordrelating to Respondent's dress code As city manager,Kennewell was the senior management official responsi-ble for all Respondent employees, not merely in the Sac-ramento area, but including the surrounding area fromModesto to Chico, a radius well in excess of 100 miles Itis unlikely to say the least, that this senior official wouldnot only overlook, but comment approvingly on Hum-ble's violation of the dress code To make this even moreimprobable, I note that Kennewell was subject two timesper year to unannounced audits by central office supervi-sors Among other matters reviewed was Respondent'scompliance with the dress code rules Kennewell's tenureas city manager is in jeopardy if audit scores fall below acertain point For these reasons, I credit his denial of theconversation with Humble and his additional testimonythat he was not aware of either the Santa Claus pin orthe St Patnck Day's pins 4 I find his testimony that he isalways on the run, spending little time in any particularplace persuasive The small size of the stickers and pinswould be difficult to perceive by someone with therange of Kennewell's responsibilitiesOn the other hand, I note Kennewell's testimony thatabout seven or eight times before requesting Butler toremove her steward pin, he observed Butler and Harmonwearing their steward pins, but due to the distractions ofother responsibilities, Kennewell did not request eitheremployee to remove their steward pin (Tr pp 133-1134) The significance if any, of other supervisors failingto testify with respect to whether they observed Butler,Humble, or Harmon wearing holiday pins, stickers orunion steward pins, and if so, whether they failed to en-force Respondent's dress code, will be addressed belowin the Analysis and Conclusions section of this decisionB Analysis and ConclusionsIn Asociacion Hospital Del Maestro, 283 NLRB 419, 425.(1987), the Board approved the administrative lawjudge's statement of the general rule applicable to thewearing of union insignia to workThe Supreme Court has held that the display ofunion insignia on wearing apparel proclaimingunion support or support for union activities is aright protected under Section 7 of the NationalLabor Relations Act Republic Aviation Corp vNLRB, 324 U S 793, 801-803 (1945) This right todisplay union insignia and union slogans is part ofthe employees' right to organize, to engage in ac-tivities for mutual aid and protection and to solicitsupport among themselves toward that end Repub-lic Aviation Corp v NLRB, supra, Midstate Tele-phone Corp v NLRB, 706 F 2d 401, 403 (2d Cir1983) As the Court noted in Midstate TelephoneCorp v NLRB (at 403)4 I also credit Kennewell's testimony regarding his practice once hebecame aware of an unauthorized pin For example, in November, hetold an employee named Gallagher to remove a "Just say No to Drugspm, Kennewell also told an employee named Sellar to remove a buttonwith a cute phase on it, and he told Shop Steward Harmon to removeflight wings and U S Air Force patches from his Hertz jacketAs a general rule, the balance must tip againstrules restricting employees' right to wear union-related insignia or attire, unless the employeedemonstrates "special circumstances" showingthat such rule is necessary to maintain productionand disciplineSee also Mack's Supermarkets, 288 NLRB 1082, 1098(1988) The protection of the Act is afforded to unionbuttons which identify the wearer as a "steward" Nord-strom, Inc , 264 NLRB 698, 700 (1982) 5Since the General Counsel has established a primafacie case that Respondent has violated the Act, I turn toconsider whether Respondent has established the requi-site "special circumstances" which would constitute adefense under the Act to a violation of Section 8(a)(1)Mere contact with customers is not a basis for barringthe wearing of union insignia Mack's Supermarkets,supra, 288 NLRB at 1095 citing the case of Burger KingCorp, 265 NLRB 1507 (1982), enf denied 725 F 2d 1053(6th Cir 1984) See also Virginia Electric & Power Co,260 NLRB 408, 409 (1982), enf denied 703 F 2d 79 (4thCir 1983)In any event, some of the affected employees in the in-stant case had very limited customer contact For exam-ple, some clericals normally work in the "back office,"but help out with customers during rush periods Thisraises the question of Respondent's policy being over-broad In this respect, I also note that Respondent at-tempted to enforce its dress code policy when employeeswere on lunchbreaks, as Butler was when Kennewellasked her to remove the steward pin on October 11 Evi-dence shows that bargaining unit employees were enti-tled to use the employee breakroom during lunch, otherworkbreaks and before and after their workshift En-forcement of the dress code during offduty periods inbreakroom areas not open to the public would ,clearlyviolate the Act Mack's Supermarkets, supra at 1098 Insum, I find General Counsel's overbroad theory com-pletely supported by the recordReturning to the question of whether Respondent hasestablished "special circumstances," I note that the pleas-ure or displeasure of Respondent's customers does notdetermine the lawfulness of employee right under theAct to wear the union insignia Howard Johnson MotorLodge, 261 NLRB 866, 868 fn 6 (1982) In the instantcase the only evidence of customer reaction during theseveral months that Butler wore her pin concerned apositive reaction from a person who was a member of ateacher's union in Southern Californiaa In its brief, p 10, Respondent contends that because negotiations hadended and because there were no gnevances outstanding, Butler had noprotected purpose for wearing her steward button I reject this argumentsince the duties of a union steward are continuing Furthermore, Re-spondent operates three shifts at the Sacramento Airport and Butler doesnot know all employees (Butler works the 5 a m -130 p m shift ) In ad-dition, while approximately 48 bargaining unit employees work for Re-spondent at the Sacramento Airport and while Butler knows most ofthem, other employees are occasionally transferred between Hertz facili-ties on a temporary basis Accordingly, It is essential to have a unionsteward properly identified even though some employees may be awareof Butler's union position This entire discussion leaves open the questionof whether the two other union stewards are well known 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent also argues (Br p 11) that its publicimage, by which it competes with other car rental firmsconstitutes adequate "special circumstances" This con-tention is rendered somewhat less compelling by theGeneral Counsel's evidence regarding the wearing ofholiday pins as recited in the Facts section, and whichwill be addressed again below Nevertheless, I note asimilar argument raised in Nordstorm, Inc , supra, 264NLRB 698, 701-702 The Respondent there argued thatit operated an up-scale department store and desired tobe free of any controversy which might offend custom-ers After discussion of the competing interests, the Ad-ministrative Law Judge found and the Board affirmedthat Respondent's public image argument did not consti-tute a defense under the Act Accordingly, Respondentcould not bar its employees from wearing union buttonswhile dealing with the public Compare Davison-PaxonCo v NLRB, 462 F 2d 364 (5th Cir 1972)In presenting its public image argument, Respondenthas relied on certain decisions of various courts of appealwhich have differed with the Board on this point, e g,NLRB v Harrah's Club, 337 F 2d 177 (9th Cir 1964),and Burger King Corp v NLRB, supraThe short answer to these and other court decisions6is that where a conflict exists between the Board and thecourts, other than the U S Supreme Court, I am in-structed to apply Board precedent 7Beyond my duty to apply controlling Board prece-dent, I also find that certain of these conflicting courtdecisions can be distinguished In Harrah 's Club, for ex-ample, "the wearing of the union buttons was not part ofany concerted campaign to organize the employees orotherwise to exercise rights protected by the Act" Thisis to be compared with the continuing function of theunion steward and the identifying pin which I havenoted in footnote 5 aboveIn addition, in the instant case, I find evidence of dis-parate enforcement of Respondent's dress code policy re-garding the wearing of jewelry See Pay'N Save Corp vNLRB, 641 F 2d 697, 701-702 (9th Cir 1981) In thisregard, I have resolved above a credibility issue regard-ing a conversation between Kennewell and Humble andhave credited the former I also found no evidence thatKennewell was aware of either the St Patrick sticker orpin or the Santa Claus pin However, no such findingcan be made for the other supervisors•Jeffries, Grey,Reed, and Higden, none of whom testified, and at leasttwo of whom, Jeffries and Grey, had substantial contactwith Butler and Humble Based on the evidence present-ed by General Counsel, I find a preponderance of evi-dence to show that at least Jeffries or Grey were awareof the holiday pins and took no action to enforce the Re-spondent's dress code 8As its final argument, Respondent contends that theUnion has waived its right to protest the Respondent'sdress policy I have recited in the Facts section, above,relevant provisions of the collective-bargaining agree-ment (G C Exh 2), art XVIII, "Uniforms," upon whichRespondent bases its argument In her brief, the GeneralCounsel contends, in part, that the wearing of a unionbutton is such a fundamental right that it may not bewaived by a union It is unnecessary to decide that issueAssuming for the sake of argument that the union maywaive unit members' rights to wear union pins or insig-nia, there is no evidence that it did so in this caseBefore a union waives any rights in the collective-bar-gaining agreement, there must be clear and unmistakableevidence to support the waiver American Telephone &Telegraph Co, 250 NLRB 47 fn 1 (1980) Such evidenceis lacking here Not only is the collective-bargaimngagreement silent on the subject, but the provisions in itregarding uniforms as recited above, and the wearing ofunion pins or insignia are not mutually exclusive For ex-ample, the agreement might have prohibited all pins orjewelry not specifically authorized by the Respondent'sdress code This the bargaining agreement did not doMoreover, there is no evidence the parties even dis-cussed the subject of union pins or insigniaAccordingly, for the reasons cited above, I find thatRespondent has violated Section 8(a)(1) of the Act, bynot permitting Butler and Harmon to wear their unionsteward pins I further find that by promulgating andmaintaining a dress code policy since October 7 whichwas applied to prohibit the wearing of union pins, Re-spondent has also violated Section 8(a)(1) of the ActCONCLUSIONS OF LAWI The Hertz Corporation d/b/a Hertz Rent-A-Car,Respondent, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2 California Teamsters Public, Professional and Medi-cal Employees Union, Local 911 (the Union), is and hasbeen at all material times, a labor organization within themeaning of Section 2(5) of the Act3 By promulgating, maintaining and enforcing a rule,prohibiting its employees' wearing of union steward pinsat its facility at the Sacramento Airport and includingemployees who were on duty and off duty and includingemployees with public contact as well as without publiccontact, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act4 The above-described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(5) and (7) of the ActTHE REMEDY6 Midstate Telephone Corp v NLRB, 706 F 2d 401, 403 (2d Cir 1983),Virginia Electric & Power Co v NLRB, 703 F 2d 79 (4th Cir 1983), Fabri-Tek Inc v NLRB, 352 F 2d 577 (8th Cu- 1965)I Iowa Beef Packers, 144 NLRB 615 (1963)8 Jeffries is admitted to be a statutory supervisor as alleged in par 5 ofthe complaint (G C Exh IC) The others have similar titles to hers Inmaking my finding here, I do not draw an adverse Inference from Re-spondent s failure to call its supervisors as witnessesHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend to the Board that Respond-ent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act HERTZ RENT-A-CAR369On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 9ORDER--The Respondent, The Hertz Corporation d/b/a HertzRent-A-Car, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Promulgating, maintaining, or enforcing any dresscode or rule, or other prohibition which forbids thewearing of union steward pins or other union insignia, atRespondent's facility at the Sacramento Airport(b)Threatening employees with discipline, pursuant toan overly broad dress code or rule which prohibits thewearing of union steward pins, or the wearing of unioninsignia otherwise protected by the provisions of Section7 of the National Labor Relations Act(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Modify in writing its June 1986 Uniform Programand Dress Code and its October 7, 1988 Dress CodePolicy memorandum to state that nothing here is intend-ed to prohibit employees from wearing union stewardpins or other union insignia, which is protected by theAct(b) Post at its Sacramento, California facility copies ofthe attached notice marked "Appendix A "10 Copies ofthe notice, on forms provided by the Regional Directorfor Region 20 after being signed by the Respondent's au-thorized representative, shall be posted by Respondentimmediately on receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we violated theNational Labor Relations Act and has ordered us to postand abide by this noticeWE WILL NOT prohibit our employees from weanngduring work union steward pins or other union insigniawhich is protected by the ActWE WILL NOT promulgate, maintain, or enforce anydress code or rule which prohibits the wearing of unionsteward pins or other protected union insignia at our fa-cility at the Sacramento AirportWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the ActWE WILL rescind our prohibition against our employ-ees wearing union steward pins or other union insignia atwork and modify our dress code accordinglyTHE HERTZ CORPORATION D/B/A HERTZRENT-A-CAR 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD45IN SACRAMENTO METRO AIRPORTREADY LOT LAYOUT • OVERVIEW PG 172-S IIREADYLOT2 11 10Eli)114•----_____48 76 5 1 3 2 1-10•`--CUSTOMER SERVICE PRRK1NGFENCEEXITENTRANCE3APPENDIX BAl131Iiblo't17 16 IS 196IC1IC7tIBI18Ini%EXPRESSMD•†•†•••8CARRETURNsX3--10FENCEi-11EXPRESS X2I1-12BUS13LANE--ONLYX1PARKING LOTSTORAGEEMPLOYEEOF THEMONTHICUSTOMERPARKINGACCOUNT tNGOFFICEFENEESFICRLLOYOPERAT IONSBUILDING(ROmiN.)1ESERVICE LOTGARAGECAR WASHc=GASc=--DISPATCH